Citation Nr: 1316160
Decision Date: 05/16/13	Archive Date: 06/28/13

Citation Nr: 1316160	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  06-16 050	)	DATE MAY 166 2013
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel





INTRODUCTION

The Veteran served on active duty from July 1982 to December 1982 and had subsequent additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  

The Board remanded these matters for additional development in March 2010 and July 2012.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


ORDER OF VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).  In an August 2012 decision, the Board denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  

The Board remanded the Veteran's claims to the Appeals Management Center (AMC) for additional development in September 2011.  In October 2011 and again in February 2012, the Veteran submitted an October 2011 private audiological opinion to the RO in Buffalo, New York.  However, it does not appear that this piece of evidence was ever forwarded to the RO in Pittsburgh, Pennsylvania, or to the AMC to be associated with the claims file prior to the August 2012 Board decision.  Therefore, in rendering its August 2012 decision, the Board failed to consider the October 2011 private medical opinion that had been submitted in support of the Veteran's claims.  Thus, in the interest of due process, the Board will reconsider the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The October 2011 private opinion will be addressed by the Board.     

The Board is vacating its August 2012 decision in the interest of due process.  Accordingly, the August 31, 2012 Board decision addressing the issues of service connection for bilateral hearing loss and tinnitus is vacated.  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).  Rather, the Board will reconsider the Veteran's claims for service connection for bilateral hearing loss and tinnitus as if the August 2012 decision had never been issued.  See 38 C.F.R. § 20.904(a)(3).


FINDINGS OF FACT

1.  Medical findings at entrance into service reveal preexisting right ear hearing loss, and the evidence is at least in relative equipoise on the question of whether such disability underwent a permanent worsening beyond normal progression during the Veteran's active service due to acoustic trauma.  

2.  The evidence is at least in relative equipoise on the question of whether the Veteran's current left ear hearing loss and tinnitus are related to acoustic trauma in active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309, 3.385 (2012).  

2.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2012). 

Given the Board's favorable disposition to grant the claims for service connection for bilateral hearing loss and tinnitus, the Board finds that no discussion of VCAA compliance is necessary at this time. 

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Generally, a disability will be service-connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303 (2012).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) (2012).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any state.  38 U.S.C.A. § 101(21), (22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2012).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2012).  INACDUTRA means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23)  (West 2002); 38 C.F.R. § 3.6(d) (2012).

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As an initial matter, the Board notes that it has been shown that the Veteran's service treatment records for his periods of National Guard service are largely unavailable.  A February 2012 memorandum documents a formal finding of the unavailability of his service treatment records for his National Guard service and notes that all efforts to obtain such records have been exhausted and that further attempts would be futile.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

The Veteran asserts service connection for bilateral hearing loss and tinnitus on the basis that he developed the conditions due to in-service, non-combat-related acoustic trauma.  The Veteran's service personnel records indicate that his military occupational specialty was that of an armor crewman.  His duties included driving tanks and loading and firing the main guns of the tanks.  The Board notes that noise exposure is consistent with the duties and circumstances of being an armor crewman.  As such, the Board concedes the occurrence of the in-service acoustic trauma.  Additionally, as the Veteran is alleging that an acoustic injury occurred during his periods of service, including his periods of ACDUTRA and INACDUTRA, and not a disease, the distinction between whether the Veteran had ACDUTRA or INACDUTRA is not crucial in this case because the regulations provide for service connection for injuries incurred during either type of duty training.  See 38 U.S.C.A. §§ 101(21), (22), (24) (West 2002); 38 C.F.R. §§ 3.6(a), (c)(1) (2012).

The Veteran's February 1982 pre-enlistment examination reflects that he experienced high-frequency hearing loss in the right ear.  Audiometric testing at that time revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
       5
40
LEFT
0
       0
0
       0
0

A May 2001 National Guard retention examination included an impression of high frequency hearing loss.  The Veteran also reported that he experienced hearing loss on the May 2001 report of medical history.  Audiometric testing at that time revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
65
       55
60
LEFT
30
        20
30
       15
50

The record shows that the Veteran was discharged from the National Guard in March 2005.  

On VA treatment in April 2005, the Veteran noted that he had been in the National Guard for 23 years.  He stated that over the past year, his hearing had become worse and that he also suffered from tinnitus.  For his service with the National Guard, he reportedly drove tanks, loaded weapons, and was a gunner two weeks every year.  He indicated that he had lost his hearing momentarily on a few occasions.  He reported current difficulties with hearing others in conversations as well as problems hearing when he was paged at his work in a retail store.  On normal voice testing, the Veteran's hearing was slightly decreased.  The treating nurse practitioner indicated that in order for the Veteran to hear a conversation, he had to look directly at the other person.  She referred him for audiology consultation for his hearing loss and tinnitus.  In a May 2005 addendum, the VA certified nurse practitioner opined that given the Veteran's history of noise exposure while in the service, it was as likely as not that his hearing loss was related to military service.  She noted that he had reported working around tanks as well as having episodes of actual loss of hearing.  

A June 2005 VA audiology consultation reflects that the Veteran complained of decreased hearing over the past 6 to 7 years, with better acuity in the left ear.  He also reported bilateral tinnitus for the past 6 to 7 years, constant in the right ear and occasional in the left ear.  He stated that he had significant military noise exposure and denied occupational noise exposure.  Testing revealed moderate to severe sensorineural hearing loss from 1500 to 8000 hertz in the right ear, and moderate high frequency hearing loss at 4000 and 8000 hertz in the left ear.  Word discrimination was 76 percent in the right ear and 100 percent in the left ear.  Diagnoses of sensorineural hearing loss and tinnitus were assigned.  

An August 2006 VA treatment record indicates that the Veteran had been working in a noisy environment since 2005 and that he had not used hearing protection because he needed to be able to hear conversation.  He was counseled on the importance of using hearing protection and instructed to talk to the safety officer at his company about the feasibility of using hearing protection.    

A September 2007 VA outpatient treatment report reflects that the Veteran complained of constant noise exposure as well as military noise exposure.  He indicated that he had retired from the National Guard after 23 years of service and currently worked at Ethan Allen.  An assessment of bilateral hearing loss and tinnitus was indicated.  

On VA treatment in September 2008, the Veteran indicated that he experienced occupational noise exposure from building frames for chairs and sofas.  He noted that he had to wear ear protection and safety glasses for his work.  

On VA audiology examination in September 2010, the Veteran reported that he had served in the National Guard for 23 years in an armored unit working as a tank operator and tank commander.  He reported routine exposure to noise from firing the cannon in the tank.  He indicated that he experienced difficulty in hearing speech in most situations, especially when in competition with background noise.  He denied excessive noise exposure in his current job setting in retail and also denied recreational noise exposure.  The Veteran also indicated that he experienced tinnitus, which had begun around 15 years ago.

Audiometric testing at that time revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
75
       70
70
LEFT
30
       5
20
       30
65

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  

The examiner assigned a diagnosis of asymmetrical sensorineural hearing loss, with right ear hearing loss significantly worse than left ear hearing loss.  The examiner opined that it was not as least as likely as not that the Veteran's hearing loss was due to in-service noise exposure, given that there were no hearing tests in service outside of the entrance physical and that he did not seek treatment during service.  In addition, the examiner opined that it was not as likely as not that the Veteran's tinnitus was due to service, as there were no complaints of tinnitus in the service treatment records.  

In December 2010, the September 2010 VA examiner provided an addendum opinion.  He noted that he had reviewed the Veteran's claims file, including his service records and VA outpatient treatment records.  He noted that in June 2005, the Veteran had reported that his hearing loss and tinnitus had begun approximately 6 to 7 years ago.  He pointed out the discrepancies between this report and the Veteran's report on examination that the disabilities had begun 15 years ago.  The examiner also noted that the Veteran had reported to another examiner that he was working in a noisy environment and had been counseled regarding hearing protection, which was inconsistent with the report on examination of no occupational noise exposure.  The examiner noted that inconsistencies in the reported histories made it difficult to make a clear judgment of etiology for tinnitus and hearing loss.  

In a May 2011 statement, the Veteran clarified the statements he had made on VA examination in September 2010.  Regarding his occupational noise exposure, the Veteran explained that he had reported to another examiner that his company had trained him in the proper use of hearing protection and informed him about the company's rules and regulations regarding its use.  He also maintained that he had reported to that VA examiner that he had followed the company's rules regarding the proper use of hearing protection by faithfully wearing appropriate hearing protection at all times while working.  With respect to the noted inconsistencies in his reported histories of the onset of hearing loss and tinnitus, the Veteran indicated that the inconsistencies were explained by his poor recollection of the exact time frames of the onset of his hearing disabilities.  He had provided the best estimate off the top of his head when asked about the date of onset of his hearing loss and tinnitus.    

On VA examination in October 2011, the Veteran reported over 23 years of service with the National Guard as a tank crewman, driver, loader, and gunner.  He denied occupational noise exposure and reported that he had worked for over 25 years in retail at Kmart.  The Veteran noted that his ringing in the ears had been present for many years following noise exposure in the military.  There was no specific date or circumstance of onset, but he felt that this tinnitus had been present since the late 1980s and was directly related to military noise exposure.  

Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
80
       75
75
LEFT
45
        45
50
       55
70

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 88 percent in the left ear.  

The examiner opined that the Veteran's hearing loss was not as likely as not related to service.  In so finding, the examiner noted that active duty records from 1982 reflected no evidence of increased hearing loss.  There was also an inconsistent report of occupational noise exposure, and the examiner noted that while the Veteran complained of an onset of hearing loss in the 1990s, there were no treatment records from that date.  As for the Veteran's pre-existing right ear hearing loss, the examiner opined that this was not aggravated beyond the natural progression in service, as he had found no evidence of progression of the disability in active duty treatment records.  

As regards the Veteran's tinnitus, the examiner also opined that this disability was less likely as not related to service.  In so finding, he noted that there were no complaints during active duty service.  The examiner also pointed out the Veteran's inconsistent reports on VA examination and treatment regarding the onset of this disability and the constant nature of the disabilities, as well as the Veteran's previous reports of occupational noise exposure.  

In an October 2011 letter, the Veteran's private audiologist indicated that the Veteran had bilateral moderate to severe sloping sensorineural hearing loss and that he would be a good candidate for amplification.  The Veteran was also noted to have tinnitus.  The audiologist stated that she had reviewed the Veteran's military records.  She opined that in the absence of other known risks and exposures, it was just as likely as not that the Veteran's hearing loss and tinnitus were the result of noise exposure that was consistent with his military occupational specialty.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

Right Ear Hearing Loss

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a preexisting disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The evidence of record indicates that the Veteran's right ear hearing loss was noted on entrance examination.  Thus, the presumption of soundness does not attach in this case.  38 C.F.R. § 3.304(b).  If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation with regard to his right ear hearing loss.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2012); Jensen, 19 F.3d at 1417. 

In this case, the most probative evidence of record shows that the Veteran's right ear hearing loss underwent a permanent worsening beyond normal progression during his active service.

The Board assigns low probative weight to the October 2011 VA opinion.  While the examiner opined that the pre-existing right ear hearing loss was not aggravated beyond the natural progression in service, the basis of this opinion was that there was no evidence of progression of the disability in active duty treatment records.  In so finding, the examiner noted that active duty records from 1982 reflected no evidence of increased hearing loss.  However, the examiner made no reference to the May 2001 Reserve examination in which the Veteran was found to have high frequency hearing deficit, and audiometric testing revealed higher pure tone thresholds than those found on the February 1982 pre-enlistment examination.  Therefore, the Board finds that the October 2011 VA medical opinion is internally inconsistent due to a misreading of the Veteran's service treatment records.  Thus, as the October 2011 VA examiner's opinion is based on an inaccurate factual premise, this limits its probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  

Instead, the objective medical evidence shows that there was a worsening in the Veteran's pure tone thresholds in the right ear from the time that audiometric testing was conducted on pre-enlistment examination in February 1982 to the time that such testing was again conducted on May 2001 Reserve examination.  Given that the Veteran's right ear hearing loss worsened during his National Guard service, was found to be moderate to severe in an April 2005 VA treatment session just one month after discharge from Reserve service, and there is no probative specific finding that the increase in right ear hearing loss was due to the natural progress of the disease, the Board resolves all reasonable doubt in favor of the Veteran and finds that there was worsening of his underlying right ear hearing loss during his period of service.   

In sum, the Board finds that the most probative evidence indicates that the Veteran's right ear hearing loss existed prior to his entry into service and was noted on his entrance examination.  Additionally, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise on whether the Veteran's right ear hearing loss underwent a permanent worsening beyond normal progression during his active service.  Where the evidence supports the claim or is in relative equipoise, the appellant prevails.  Reasonable doubt is resolved in favor of the Veteran, and the Board finds that service connection for right ear hearing loss is warranted.  38 U.S.C.A. 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Left Ear Hearing Loss and Tinnitus

The Board finds that the May 2005 VA nurse practitioner and October 2011 private audiologist's opinion that the Veteran's hearing loss and tinnitus were due to the acoustic trauma incurred during his active service are more probative and persuasive than the findings of the September 2010 and October 2011 VA examiners, indicating that the Veteran's hearing loss and tinnitus were not related to his period of service.  

Although the May 2005 VA opinion was provided by a nurse practitioner, it is nonetheless probative to the question at hand, as it was offered by an individual who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The May 2005 VA opinion was based on a detailed examination of the Veteran, which reflected a knowledge of his in-service history.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the Veteran's history and the thoroughness and detail of the opinion).  Although the May 2005 nurse practitioner did not review the Veteran's service records, she considered his statements regarding onset and symptomatology of his hearing loss and tinnitus.  Furthermore, she examined him in April 2005, which was just one month after his discharge from National Guard service.  As for the October 2011 private audiologist, she did review the Veteran's service records in rendering her opinion, thereby taking into account the Veteran's change in hearing at his May 2001 Reserve examination.  Prejean v. West, 13 Vet. App. 444.     

In contrast, in rendering the assessment that hearing loss and tinnitus were not due to in-service noise exposure based on the available evidence, the September 2010 VA examiner found that there were no hearing tests in service outside of the entrance physical, and the October 2011 VA examiner noted that active duty records from 1982 reflected no evidence of increased hearing loss.  However, the examiners made no reference to the May 2001 Reserve examination in which the Veteran was found to have high frequency hearing deficit in the left ear, and audiometric testing revealed higher pure tone thresholds than those found on the February 1982 pre-enlistment examination.  Therefore, the Board finds that the September 2010 and October 2011 VA medical opinions are internally inconsistent due to a misreading of the Veteran's service treatment records.  Thus, as the September 2010 and October 2011 VA examiners' opinions are based on an inaccurate factual premise, this limits their probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  

Additionally, the Board notes that both the September 2010 and October 2011 VA examiners noted the Veteran's inconsistencies with regards to his reports of onset of hearing loss and tinnitus.  Specifically, in a December 2010 addendum opinion, the September 2010 examiner noted that in June 2005, the Veteran had reported that his hearing loss and tinnitus had begun approximately 6 to 7 years ago but had reported on September 2010 examination that his disabilities had begun 15 years ago.  The Board finds that there was only a 3 or 4 year discrepancy between the reported date of onset of the Veteran's hearing loss and tinnitus, namely that the disabilities started in 1995 as opposed to 1998 or 1999.  As any of the reported dates of onset of the Veteran's disabilities would still be during his period of Reserve service, the Board finds that these inconsistencies are not significant.  Moreover, the Veteran had explained in a May 2011 statement that the inconsistencies in his reported dates of onset were due to his poor recollection of the exact time frames of the onset of his hearing disabilities, and he had provided the best estimate off the top of his head when asked about the date of onset of his hearing loss and tinnitus.     

With respect to the noted inconsistencies in the Veteran's occupational noise exposure, the Board finds that the record shows that the Veteran had originally worked in retail for Kmart during his National Guard service and had not received any occupational noise exposure.  He subsequently began working at Ethan Allen in 2005 after discharge from National Guard service and experienced occupational noise exposure from building frames for chairs and sofas.  However, as of 2008, he was wearing ear protection and safety glasses at work. 

In sum, the Board finds that the competent evidence of record shows that the Veteran's left ear hearing loss and tinnitus were related to acoustic trauma during his period of active service.  Thus, the criteria for service connection for left ear hearing loss and tinnitus have been met.  Therefore, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Where the evidence supports the claim or is in relative equipoise, the appellant prevails.  Reasonable doubt is resolved in favor of the Veteran, and the Board finds that service connection for left ear hearing loss and tinnitus is warranted.  38 U.S.C.A. 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


Citation Nr: 1230202	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  06-16 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1982 to December 1982.  He also had subsequent service with the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

When this case was previously before the Board in March 2010 and September 2011, it was remanded for additional development.  The claims are again before the Board for appellate review.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.


FINDINGS OF FACT

1.  The Board accepts the Veteran's assertions of noise exposure in service as credible and consistent with the circumstances of his active duty service and periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).

2.  A right ear hearing deficit was noted on the Veteran's report of entrance examination and the Veteran currently has right ear hearing loss to an extent recognized as a disability for VA purposes; however, the only persuasive medical opinion evidence on the question of whether the disability was aggravated (permanently worsened beyond natural progression) during or as a result of active military service weighs against the claim.

3.  Although the Veteran currently left hearing loss to an extent recognized as a disability for VA purposes, there is no evidence of hearing loss for many years after service after active duty service, and the most persuasive opinion evidence to address the question of whether there exists a medical nexus between the Veteran's  in-service noise exposure and his left ear hearing loss weighs against the claim.

4.  No credible evidence of a tinnitus disability was shown during active duty service or on a period of ACDUTRA or INACDUTRA, or for many years thereafter, and the most persuasive, competent opinion evidence to address the question of whether there exists a nexus between the Veteran's in-service noise exposure and current tinnitus is not supportive of the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5102, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 3.306, 3.307, 3.309 (2011). 

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the Appeals Management Center (AMC)).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. The March 2005 RO rating decision reflects the initial adjudication of the claims after issuance of the March 2004 letter.  

A March 2006 post-rating letter provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of these letters, and opportunity for the Veteran to respond, the July 2012 Supplemental Statement of the Case (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records and the reports of VA audiology examinations.  Also of record and considered in connection with these matters are various written documents provided by the Veteran, and his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is required. 

The Board notes that the Veteran's claims were remanded in September 2011, in part, for VA to request any outstanding personnel or service treatment records from the Veteran's National Guard service.  The record reflects that the AMC sent an initial records request to the Commander of the New York National Guard in October 2011 and a follow-up request in December 2012.  A response was received in January 2012 indicating that the requested records are no longer with the organization and the location of these records was unknown.  In February 2012, the Veteran was informed of the unavailability of these records and was requests to submit any records in his possession or notify VA of the any known location of these records.  No response was received.   Given the AMC's attempts to obtain the requested records with no success, and given that AMC staff followed up to ensure that the Veteran knew that it was therefore his obligation to obtain them and submit them to VA, the Board finds that VA fulfilled its duty to assist in regard to attempting to obtain these records and substantially complied with the September 2011 Remand instruction.  See 38 C.F.R. § 3.159(c)(2) (VA may end efforts to search for Federal records if further efforts to obtain such records would be futile); Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The Veteran's February 1982 pre-enlistment examination reflects that he experienced high-frequency hearing loss in the right ear.  Audiometric testing at that time revealed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
       5
40
LEFT
0
       0
0
       0
0

A May 2001 National Guard retention examination includes an impression of high frequency hearing loss.  Audiometric testing at that time revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
65
       55
60
LEFT
30
        20
30
       15
50

The Veteran also reported that he experienced hearing loss on a May 2001 report of medical history.  

The record reflects that the Veteran was discharged from the National Guard in March 2005.  

On VA treatment in April 2005, the Veteran noted that he was in the National Guard for 23 years.  He stated that over the past year, his hearing had become worse and he also suffered from tinnitus.  For his service with the National Guard he reportedly drove tanks, loaded weapons, and was a gunner two weeks every year.  He did lose his hearing momentarily on a few occasions.  He reported difficulties with hearing others in conversations, and that he had problems hearing when he was paged at his work in a retail store.  On normal voice testing, the Veteran's hearing was slightly decreased.  She indicated that in order for the Veteran to hear a conversation, he must look directly at the other person.  The treating nurse practitioner referred him for audiology consultation for his hearing loss and tinnitus.  

A May 2005 statement from the VA certified nurse practitioner reflects her opinion that, given the Veteran's history of noise exposure while in the service, it is as likely as not that his hearing loss is related to military service.  She noted that he reported working around tanks as well as having episodes of actual loss of hearing.  

A June 2005 VA audiology consultation reflects that the Veteran complained of decreased hearing over the past 6 to 7 years, with better acuity in the left ear.  He also reported a bilateral tinnitus for the past 6 to 7 years, constant in the right ear and occasional in the left ear.  He reported significant military noise exposure and denied occupational noise exposure.  Testing revealed moderate to severe sensorineural hearing loss from 1500 to 8000 hertz in the right ear, and moderate high frequency hearing loss at 4000 and 8000 hertz in the left ear.  Word discrimination was 76 percent in the right ear and 100 percent in the left ear.  Diagnoses of sensorineural hearing loss and tinnitus were assigned.  

A July 2005 VA otolaryngology consultation includes an impression of tinnitus and hearing loss, right greater than left.  It was noted that the Veteran was right-handed but shot with his left hand.

A September 2007 VA outpatient treatment report reflects that the Veteran complained of constant noise exposure as well as military noise exposure.  He indicated that he retired from the National Guard after 23 years of service and currently worked at Ethan Allen.  An assessment of bilateral hearing loss and tinnitus was indicated.  

On VA treatment in September 2008, the Veteran indicated that he experienced occupational noise exposure from building frames for chairs and sofas.  He noted that he had to wear ear protection and safety glasses for his work.  

On VA audiology examination in September 2010, the Veteran reported that he served in the National Guard for 23 years in an armored unit working as a tank operator and tank commander.  He reported routine exposure to noise from firing the cannon in the tank.  He indicated that he experienced difficulty in hearing speech in most situations, especially when in competition with background noise.  He denied excessive noise exposure in his current job setting in retail, and also denied recreational noise exposure.  The Veteran also indicated that he experienced tinnitus, which began around 15 years ago.

Audiometric testing at that time revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
75
       70
70
LEFT
30
       5
20
       30
65

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  

The examiner assigned a diagnosis of asymmetrical sensorineural hearing loss, with right ear hearing loss significantly worse than left ear hearing loss.  The examiner opined that it is not as least as likely as not that the Veteran's hearing loss is due to in-service noise exposure, given that there were no hearing tests in service outside of the entrance physical and he did not seek treatment during service.  In addition, the examiner opined that it is not as likely as not that the Veteran's tinnitus is due to service, as there were no complaints in service treatment records.  

In December 2010, the September 2010 VA examiner provided an addendum opinion.  He noted that he reviewed the Veteran's claims file, including his service records and VA outpatient treatment records.  He noted that in June 2005, the Veteran reported that his hearing loss and tinnitus began approximately 6 to 7 years ago.   He pointed out the discrepancies between this report and the Veteran report on examination that the disabilities began 15 years ago.  The examiner also noted that the Veteran reported to another examiner that he was working in a noisy environment and was counseled regarding hearing protection, which was inconsistent with the report on examination of no occupational noise exposure.  The examiner noted that inconsistencies in the reported histories made it difficult to make a clear judgment of etiology for tinnitus and hearing loss.  

On VA examination in October 2011, the Veteran reported over 23 years of service with the National Guard as a tank crewman, driver, loader, and gunner.  He denied occupational noise exposure and reported that he had worked for over 25 years in retail.  The Veteran noted that his ringing in the ears had been present for many years following noise exposure in the military.  There was no specific date or circumstance of onset, but he felt that this tinnitus had been present since the late 1980s and was directly related to military noise exposure.  

Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
80
       75
75
LEFT
45
        45
50
       55
70

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 88 percent in the left ear.  

The examiner opined that the Veteran's hearing loss was not as likely as not related to service.  In so finding, the examiner noted that active duty records from 1982 reflect no evidence of increased hearing loss.  There was also an inconsistent report of occupational noise exposure, and the examiner also noted that while the Veteran complained of onset of hearing loss in the 1990s, there were no treatment records from that date.  As for the Veteran's pre-existing right ear hearing loss, the examiner opined that this was no aggravated beyond the natural progression in service, as he found no evidence of progression of the disability in active duty treatment records.  

As regards the Veteran's tinnitus, the examiner also opined that this disability was less likely as not related to service.  In so finding, he noted that there were no complaints during active duty service.  The examiner also point out the Veteran's inconsistent reports on VA examination and treatment regarding the onset of this disability and the constant nature of the disabilities, as well as the Veteran's previous reports of occupational noise exposure.  
III.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.    § 3.303 (2010).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

At the outset, the Board notes that with respect to the appellant's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA). See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus, as he believes that these disabilities are due to in-service noise exposure from his active duty service and periods of ACDUTRA or INACDUTRA with the National Guard.

The Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has reported that he was exposed to gunfire and tank noise through his active duty service and training with the National Guard.  Given the circumstances of the Veteran's duties in service, the Board finds that he was likely exposed to some, and possibly significant, noise exposure in service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.  The question remains, however, whether the Veteran has current tinnitus and bilateral hearing loss disabilities that are related to such noise exposure.

Given that only a right ear hearing deficit was noted upon the Veteran's entrance into active duty service, the Board will address each ear separately.

A.  Right Ear Hearing Loss

In addition to the above-noted legal authority, the Board points out that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Similarly, in Wagner, the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  The Federal Circuit held that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 (West 2002) requires that VA show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that the claim for service connection for right ear hearing loss must be denied.

As noted above, a right ear hearing deficit was clearly noted on the Veteran's pre-induction examination in February 1982, as the  pure tone thresholds at 4000 hertz was 40.  As such, the presumption of soundness with regard to a right ear hearing loss disability does not apply.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).   However, the question is whether the pre-existing right ear hearing loss disability was aggravated during, or as a result of, service.

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

In this case, there is no evidence of complaint or treatment for right ear hearing loss during the Veteran's period of active duty service or on any period of ACDUTRA or INACDUTRA with the National Guard.  

Moreover, the Board points out that the October 2011 VA examiner opined that the Veteran's pre-existing right ear hearing loss was not aggravated or worsened by this active duty service.  The Board finds this opinion by a medical professional-based, as it was, on examination of the Veteran and consideration of his history-constitutes competent, persuasive evidence that the Veteran's right ear hearing loss disability pre-existed service but was not aggravated therein.   See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993.  The Board also notes that neither the Veteran nor his representative has presented or identified any contrary medical opinion-i.e., one that, in fact, supports the Veteran's assertion that his right ear hearing loss was aggravated by service.  

The Board acknowledges the opinion of the May 2005 VA nurse practitioner to the effect that the Veteran's bilateral hearing loss is due to service.  However, given that this examiner did not appear to have access to the Veteran's entire claims file and failed to address the fact that the Veteran had pre-existing right ear hear loss and provide an opinion on aggravation, the Board accords this opinion little probative weight.

As the only persuasive medical opinion on the question of aggravation weighs against the claim, the evidence does not support a finding that the Veteran's right ear hearing loss disability increased in severity during, or as a result of, active service, and the presumption of aggravation does not apply.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Furthermore, as for any direct assertions by the Veteran and/or his representative that the Veteran's right ear hearing loss was aggravated (permanently worsened beyond the natural progress of the disability) by service, such assertions provide no basis for allowance of the claim.  The medical questions upon which this claim turns are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

B.  Left Ear Hearing Loss and Tinnitus

The Board notes that the Veteran's available active duty service treatment records do not reflect any complaint, findings or diagnosis pertinent to either left ear hearing loss or tinnitus.  The Board notes, however, that the absence of in-service evidence of hearing loss disability is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, pertinent to the Veteran's claim for tinnitus and as noted above, service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The above-cited evidence clearly reflects that the Veteran currently has left ear hearing loss to an extent recognized as a disability for VA purposes, and the Veteran has asserted that he suffers from ringing in the ears, or tinnitus.  Also, as noted above, the Board has accepted the Veteran's assertions pertaining to noise exposure in service.  However, each claim must be denied on the basis of medical nexus to service.

On the question of whether the Veteran's current left ear hearing loss and tinnitus are medically related to his in-service noise exposure, the Board notes that the record includes conflicting opinions. While the October 2011 VA examiner found it less likely than not that the Veteran's bilateral hearing loss and tinnitus are related to service, the treating nurse practitioner in May 2005 found that the Veteran's hearing loss and tinnitus were likely related to his in-service noise exposure.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the Board finds the October 2011 VA opinion-to the effect that the examiner found that there was less likely than not a relationship between the Veteran's left ear hearing loss and tinnitus and service-the  most probative medical opinion on this point.  In so finding, the Board notes that the October 2011 examination report reflects a complete and thorough examination of the Veteran, with complete audiometric testing results, and review of the claims file.  The physician provided a specific rationale for this opinion, showing consideration of the Veteran's reported history and the medical evidence of record.  The rationale underlying the opinion is reasonable and consistent with the evidence of record.  The Board also points out that this opinion is consistent with the September 2010 VA examiner's opinion.

By contrast, the 2005 nurse practitioner did not provide any support for the finding that bilateral hearing loss and tinnitus was related to service, did not appear to have access to the Veteran's entire claims file, and did not address the pertinent medical findings, including the lack of a diagnosis of left ear hearing loss or tinnitus during active duty service.  

As the Board finds the opinion of the October 2011 VA examiner is entitled to greater probative weight, it follows that the most persuasive medical opinion evidence on the medical nexus question weighs against the claims.

As regards the Veteran's statements regarding his left ear hearing loss and tinnitus, the Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit, 5 Vet. App. at 93.  The Veteran is also competent to testify about observable symptoms or injury residuals, such as tinnitus (i.e., ringing in his ears).  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, however, the Veteran has not alleged, nor does the record document, that the Veteran has experienced continuous hearing difficulties or tinnitus since his discharge from active duty service.  There is no evidence of complaints of tinnitus or hearing loss during active duty service or a period of ACDUTRA or INACDUTRA, and the Veteran has only reported varied onset of hearing loss and tinnitus sometime during his National Guard service.

The record includes no medical documentation of any complaints of left ear hearing loss or tinnitus bilateral hearing to medical personnel prior to the 2001 National Guard retention examination, well after the Veteran's period of active duty service and many years into his service with the National Guard.  The Board also again points out that VA audiological evaluations reflect that the Veteran's reports regarding the onset and nature of his hearing loss and tinnitus have been inconsistent. Accordingly, given all the above, the Board finds that the Veteran's assertions of continuity of symptoms of left ear hearing loss and tinnitus from service to the present simply are not credible.

Further, as regards any direct assertions by the Veteran and/or his representative that his left ear hearing loss and tinnitus are related to the Veteran's in-service noise exposure, the Board finds that such assertions, without more, provide no basis allowance of the claims. As indicated above, each claim under consideration turns on the matter of whether there exists a medical nexus between current disability and service, a matter within the province of trained medical professionals.  See Jones, 7 Vet. App. 137-38.  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate medical training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on the medical matter on which these claims turn.  See, e.g., Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. at 492.  See also Routen, 10 Vet. App. at 186.  Hence, the lay assertions in this regard have no probative value.

D.  All Claims

For all the foregoing reasons, the Board finds that the claims for service connection for bilateral hearing loss and tinnitus must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


